TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00085-CR






Charles Ray Hopkins, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT


NO. 7957, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for burglary of a habitation. 
Sentence was imposed on April 7, 1998.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore May 7, 1998.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on January 27, 1999.  We lack jurisdiction to dispose of the purported appeal in any manner
other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   March 25, 1999

Do Not Publish